PER CURIAM:
Bernard McFadden appeals the district court’s order adopting the report and rec*772ommendation of magistrate judge and denying relief on his complaint under 42 U.S.C. § 1988 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McFadden v. Allen, No. CA-04-2421-3 (D.S.C. Aug. 3, 2005; Aug. 5, 2005). We deny as moot McFadden’s motion to compel the district court to file three affidavits, because the affidavits are included in the district court’s record as attachments to McFadden’s Motion in Opposition to Defendants’ Motion to Dismiss. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED